         Case 5:19-cv-01573-EGS Document 3 Filed 04/25/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 GEOFF HESS AND STACIE HESS, H/W,                  :
                                                   :
                             Plaintiffs,           :
               v.                                  :       JURY TRIAL DEMANDED
                                                   :
 POWER TOOL SPECIALISTS, INC. AND                  :
 REXON INDUSTRIAL CORP., LTD D/B/A                 :       NO. 19-CV-1573
 REXON D/B/A REXON INDUSTRIAL D/B/A                :
 POWER TOOL SPECIALISTS D/B/A POWER                :
 TOOL SPECIALISTS, INC. D/B/A                      :
 TRADESMAN POWER TOOLS D/B/A                       :
 TRADESMAN                                         :
                                                   :
                             Defendants.


           CERTIFICATE OF SERVICE OF SUMMONS AND COMPLAINT

       I, Thomas A. Lynam, III, Esquire, hereby certify that Plaintiffs’ Summons and Civil

Action Complaint were served on April 22, 2019 upon Defendant, Power Tool Specialists, Inc.

at 684 Huey Road, Rock Hill, SC 29730, via Certified Mail – Return Receipt Request No. 7014

0150 0000 0245 6641, a copy of which is attached hereto and marked as Exhibit “1”.



                                           VILLARI, LENTZ & LYNAM, LLC


                                             /s/ Thomas A. Lynam
                                           THOMAS A. LYNAM, III, ESQUIRE
                                           LEONARD G. VILLARI, ESQUIRE
                                           I.D. No. 83817/68844
                                           100 N. 20th Street, Suite 320
                                           Philadelphia, PA 19103
                                           215-568-1990
                                           Attorneys for Plaintiffs

Date: April 25, 2019
Case 5:19-cv-01573-EGS Document 3 Filed 04/25/19 Page 2 of 4




  EXHIBIT “1”
Case 5:19-cv-01573-EGS Document 3 Filed 04/25/19 Page 3 of 4
Case 5:19-cv-01573-EGS Document 3 Filed 04/25/19 Page 4 of 4
